t c memo united_states tax_court hartland management services inc et al petitioners v commissioner of internal revenue respondent docket nos filed date reggie l wegner for petitioners george w bezold for respondent memorandum opinion cohen judge in these consolidated cases respondent determined deficiencies and penalties as follows cases of the following petitioners are consolidated herewith craig j kunkel and kim m kunkel docket no and integra engineering ltd docket no hartland management services inc hartland docket no year deficiency dollar_figure big_number big_number craig j kunkel and kim m kunkel collectively kunkels docket no year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure integra engineering ltd integra docket no year deficiency dollar_figure big_number big_number references to the tax years for the corporations are to the applicable fiscal years unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether the period of limitation bars assessment of the deficiencies for hartland’s tax_year and the kunkels’ and integra’s tax years disputed years and if not whether the kunkels are liable for the sec_6662 penalties for and background all of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time their petitions were filed the kunkels resided in wisconsin and hartland which dissolved in and integra had their principal places of business in wisconsin hartland was a wisconsin corporation that operated on a fiscal tax_year ending on may for the disputed years craig j kunkel was the president of and wholly owned hartland during that time he also owned of integra and his son owned the remaining integra is a wisconsin corporation that operates on a fiscal tax_year ending on november integra’s form_1120 u s_corporation income_tax return for its tax_year ended tye date was filed by its due_date of date the kunkels jointly filed their form_1040 u s individual_income_tax_return by its due_date of date for its tye date hartland’s form_1120 was filed by its due_date of date the internal_revenue_service irs selected integra’s tax_year for examination in frank w bastian a tax attorney and certified_public_accountant c p a was hired to represent integra through the examination process the resulting audit expanded to include the other petitioners and the disputed years as well as other taxpayers related to the kunkels and other years bastian represented petitioners in the audit which continued into and in late the irs prepared three form sec_872 consent to extend the time to assess tax initial form sec_872 among others with respect to petitioners the form_872 for integra stated the amount of any federal_income_tax due on any return s made by or for the above taxpayer s for the period s ended date may be assessed at any time on or before date the underlined portions of the above excerpt represent fields that were filled in by the irs the form sec_872 for the kunkels and hartland contained the same wording except that the period s ended dates were date and date respectively petitioners executed the initial form sec_872 on date and an irs area director executed them on date on or around date the irs sent to petitioners its final examination reports in response petitioners exchanged two letters with the irs stating their intent to submit formal written protests to some or all adjustments made in the proposed examination reports the letters dated february and specifically identified tye date for integra tye date for the kunkels and tye date for hartland enclosed with the date letter was petitioners’ statement in support of disagreement with proposed adjustments signed by bastian and dated date that also specifically identified the disputed years in the irs prepared three additional form sec_872 similar to the ones sent to petitioners in except that the period s ended fields showed date for integra date for the kunkels and date for hartland also the expiration date for assessment shown on all three forms was date petitioners received these additional form sec_872 on or around date but never signed them on the additional form sec_872 for integra and the kunkels someone from petitioners’ counsel’s law firm handwrote do not sign on page sec_1 and drew a large x through the signature pages irs agents had telephone conversations with petitioners’ counsel on july and and date in part to renew the request that petitioners sign and return the additional form sec_872 petitioners still did not sign these forms on date the irs sent to petitioners the notices of deficiency hartland was dissolved in date discussion petitioners do not raise any issues as to hartland’ sec_2010 and sec_2011 tax years or the kunkels’ and integra’s and tax years although in their petition petitioners reserve d all legal rights and remedies available with respect to the deficiencies for these years rule b provides that any issue not raised in the assignment of errors is deemed conceded by the taxpayer cf pebley v commissioner tcmemo_1981_701 43_tcm_71 determining--where the taxpayer in his petition reserved the right to use legal points and authorities beyond the points raised therein--that no such reservation can act to nullify the requirements of the rules of this court as to the disputed years petitioners raised multiple issues in their pretrial memorandum on brief however petitioners make only one argument--that the deficiencies and penalty are barred by the period of limitation for assessment_period of limitation for those issues as to which petitioners bore the burden_of_proof they neither addressed these issues at trial nor provided any evidence to challenge respondent’s determinations see rule sec_149 sec_151 as a result all issues affecting the deficiencies other than the period of limitation for the disputed years are deemed conceded by petitioners after a return is filed the irs generally is limited to three years to assess the amount of tax imposed ie the period of limitation sec_6501 the expiration of the period of limitation is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability rule sec_39 sec_142 to establish this defense taxpayers must make a prima facie case establishing the filing of their returns the expiration of the statutory period and receipt or mailing of the notice after the running of the period 94_tc_82 57_tc_735 the parties agree and the record reflects that petitioners timely filed their returns for the disputed years and that the three-year period of limitation for each year in issue had expired before respondent sent the notices of deficiency on date where the irs has issued a notice_of_deficiency to a taxpayer beyond the three-year period the burden of going forward is on the commissioner to show that a valid extension of the period of limitation existed see hernandez v commissioner tcmemo_1998_46 slip op pincite the period of limitation may be extended if the irs and the taxpayer agree to an extension in writing sec_6501 if the commissioner can show that a valid extension existed then the burden of going forward shifts back to the party pleading the affirmative defense to show that the alleged exception to the expiration of the period is invalid or otherwise inapplicable 85_tc_535 the burden_of_proof ie the burden of ultimate persuasion however never shifts from the party who pleaded the bar of the period of limitation id accord 268_f3d_497 7th cir aff’g tcmemo_1999_182 respondent and petitioners chose not to present their cases at trial as a result there is no testimony to affirm contradict or be weighed as to the intent of the parties similarly there are no relevant documents in the record that clearly state the intended taxable periods instead both parties rely solely on the stipulation of facts and attached exhibits the parties signed the initial form sec_872 for the purpose of extending the period of limitation under sec_6501 however the initial form sec_872 referred to periods ending on date for integra date for the kunkels and date for hartland as the taxable periods to be extended respondent argues that these dates are merely a scrivener’s error by the irs which entered the intended period of limitation expiration dates instead of the disputed years arguing that the parties’ unawareness of these errors shows a mutual mistake respondent ultimately contends that the initial form sec_872 should be reformed to apply to the disputed years rather than the erroneous years while it is long established that the commissioner takes the risk of any defect in the documents upon which he relies as waivers this court nevertheless has the power to reform form_872 to conform to the intent of the parties 19_bta_872 see 92_tc_776 san francisco wesco polymers inc v commissioner tcmemo_1999_146 buchine v commissioner tcmemo_1992_36 63_tcm_1838 aff’d 20_f3d_173 5th cir reformation is an equitable remedy used to reframe written contracts to reflect the real agreement between the parties when because of mutual mistake the writing does not embody the contract intended woods v commissioner t c pincite reformation provides a result that both parties agreed to and prevents an unintended and unexpected windfall id pincite however to reform form_872 there must be clear_and_convincing evidence as to the parties’ intent see id at ndollar_figure citing restatement contract sec_2d sec comment c if an ambiguity exists in form_872 the court may consider extrinsic evidence to clarify the ambiguity and to determine the parties’ intent see id pincite form_872 the agreement to extend the period of limitation between the commissioner and a taxpayer is not a contract but a unilateral waiver of a defense by the taxpayer 80_tc_1035 contract principles are significant however because sec_6501 requires the consent to be a written_agreement between the parties id it is the objective manifestation of mutual assent as made evident by the parties’ conduct that determines whether they have made an agreement 90_tc_684 in making the argument for reformation respondent points to buchine as a case nearly identical to the ones at bar in buchine the irs had entered the tax_year on form 872-a special consent to extend the time to assess tax instead of the year being examined mark buchine who held a bachelor’s degree in accounting testified that he signed form_872 with the intent that it was for the court was more persuaded however by objective evidence as to the taxpayers’ intent including buchine’s knowledge of many aspects of income_tax law and procedure in general buchine’s sufficient knowledge of tax_procedure that he should have been aware that requests to extend usually occur near the end of the three-year period for assessment the taxpayers’ having not yet filed their federal_income_tax return for the taxable_period shown on form 872-a thus the period of limitation for that year could not be in effect buchine’s having admitted that he read a cover letter that showed the correct year of which had accompanied the form 872-a and testimony and records indicating that buchine made a call to an irs agent by dialing the telephone number on the cover letter and that he specifically identified taxable_year on the basis of the objective intent of the taxpayers the court reformed the form 872-a to extend the period of assessment for the year on which the parties clearly intended to agree buchine v commissioner t c m cch pincite2 the cases at bar appear to share the first three factors in buchine bastian as a tax lawyer and a c p a is presumed to be knowledgeable about federal_income_tax law and procedure in general likewise with his education and experience--and in the context of the communications between the parties--bastian would or should have known that the years sought to be extended would be the ones nearing the expiration of their period of limitation lastly the parties did not intend to extend the period of limitation for petitioners’ tax years ending in not only were the tax years still open at the time the initial form sec_872 were signed in but the forms referred to tax years with ending dates that did not match petitioners’ see atkinson v commissioner tcmemo_1990_37 58_tcm_1257 stating under similar circumstances that where the period for assessment of tax had not begun it makes no sense that the parties would seek to extend it petitioners argue that there was no mutual mistake and thus imply that their intent was to agree to extend the period of limitation for the tax years but petitioners presented no case at trial and there is nothing in the record indicating that petitioners’ objective intent contrary to common sense was to agree to the tax years any unknown or clandestine intent they may have had for agreeing to the tax years is irrelevant see kronish v commissioner t c pincite observing that it is not the parties’ secret intentions but their overt acts that objectively determine whether the parties have made an agreement the record clearly and convincingly reflects the parties’ overt actions they signed form sec_872 which have the express purpose of extending periods of limitation that are running we conclude that the executed forms contained a mutual mistake as the parties made a mutual mistake reformation is available as a remedy the only question left is whether petitioners’ true intent has been identified in these proceedings so that we may properly reform the agreement in other words have these proceedings shown what tax years petitioners actually meant to agree to if not see generally woods v commissioner t c pincite ndollar_figure again we emphasize that we are not changing the actual agreement we are merely conforming the written document to the actual agreement in circumstances where the writing contains a scrivener’s mistake respondent alleges that both sides knew the years that were under audit the years for which the period of limitation was close to expiring and ultimately that the disputed years were intended to be the subject years of the initial form sec_872 as proof respondent refers to petitioners’ date letter wherein they still dispute adjustments for integra’s tax_year even though its period of limitation would have expired on date without some valid statutory extension integra’s tax_return was due by date because date was a sunday and date was a legal_holiday see sec_6501 sec_7503 respondent contends that their continued actions regarding integra’s tax_year show that petitioners believed the period of limitation to still be open for the disputed years and therefore that petitioners’ original intent was to agree to extensions for those years respondent’s contention is a reasonable inference from the stipulated facts the only rational interpretation is that the initial form sec_872 were implemented and signed by the parties to cover the years for which assessment was about to be barred without some form of extension petitioners’ conduct following execution of the forms was consistent with this intent not only did petitioners act as if the period of limitation for integra’s tax_year had been extended but they also had negotiated for months and months with the irs regarding the disputed years and through their counsel knew that the disputed years would be the only logical years for extensions at the time respondent made the requests we conclude that the parties’ intent was to extend the period of limitation for the disputed years accordingly we hold that respondent has established by clear_and_convincing evidence that petitioners intended to extend the period of limitation for the disputed years and that the initial form sec_872 may be reformed to conform with the intent of the parties as a result respondent’s notices of deficiency are not barred as untimely under the period of limitation sec_6662 accuracy-related_penalty respondent determined sec_6662 penalties for the kunkels’ and tax years sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 as the kunkels will be held liable for their deficiencies because they have conceded issues other than the period of limitation for the disputed years respondent has satisfied the burden of production by showing that there is a substantial_understatement for each tax_year because the amount of the understatement exceeds of the tax required to be shown on the return and alternatively is greater than dollar_figure as shown below year understatement of tax required dollar_figure big_number big_number dollar_figure big_number big_number once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate--for example by showing that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite as the kunkels did not present any evidence of reasonable_cause good_faith or some other reason the penalties would be inappropriate they are liable for the sec_6662 penalty for each year we have considered the other arguments of the parties but they are irrelevant unsupported by the record or by authority or without merit to reflect the foregoing decisions will be entered for respondent
